          Case 1:19-cv-04085-LAP Document 26 Filed 07/12/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
                                                          :
COLLEEN M. DELANEY,                                       :
                                                          :
                           Plaintiff,                     :
                                                          :
         -against-                                        :
                                                            No. 1:19-cv-04085 (LAP)
                                                          :
THOMAS FORTUNE FAY et al.,
                                                          :
                           Defendants.                    :
                                                          :
                                                          :
                                                          :
----------------------------------------------------------x

   NOTICE OF DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Defendants’ Motion to Dismiss Plaintiff’s Complaint and the Rothenberg Defendants’

Supplemental Memorandum of Law in Support of Motion to Dismiss, dated July 12, 2019, and

such other papers and proceedings as may be filed or had herein, Defendants Thomas Fortune Fay,

Fay Law Group, P.A., Steven R. Perles, Perles Law Firm, P.C., Allen L. Rothenberg, The

Rothenberg Law Firm, LLP, and Fay and Perles FSIA Litigation Partnership, by and through

undersigned counsel, hereby move this Court, before the Honorable Loretta A. Preska, United

States District Judge, at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street,

Courtroom 12A, New York, New York 10007, at a date and time to be determined by the Court,

for an order dismissing Plaintiff’s Complaint with prejudice pursuant to Federal Rule of Civil

Procedure 12(b)(6), and granting such other and further relief as the Court deems appropriate.
       Case 1:19-cv-04085-LAP Document 26 Filed 07/12/19 Page 2 of 2



Dated: July 12, 2019                             Respectfully submitted,

/s/ Caroline A. Morgan                           /s/ Matthew D. McGill
Peter C. Buckley, NY Bar No. 4825485,            Matthew D. McGill, NY Bar No. 3960770
admission pending                                Chantale Fiebig, NY Bar No. 4498135
Caroline A. Morgan, NY Bar No. 4609012           GIBSON, DUNN & CRUTCHER LLP
FOX ROTHSCHILD, LLP                              1050 Connecticut Avenue, N.W.
101 Park Avenue, Suite 1700                      Washington, D.C. 20036
New York, NY 10178                               Telephone: 202-955-8500
Telephone: 212-878-7900                          Facsimile: 202-467-0539
Facsimile: 212-692-0940                          mmcgill@gibsondunn.com
pbuckley@foxrothschild.com                       cfiebig@gibsondunn.com
cmorgan@foxrothschild.com
                                                 Counsel for Thomas Fortune Fay, Fay Law
Counsel for Allen L. Rothenberg and The          Group, P.A., and Fay and Perles FSIA
Rothenberg Law Firm, LLP                         Litigation Partnership

/s/ Douglas M. Bregman
Douglas M. Bregman, admitted pro hac vice
Geoffrey T. Hervey, admitted pro hac vice
BREGMAN, BERBERT, SCHWARTZ &
GILDAY, LLC
7315 Wisconsin Avenue, Suite 800 West
Bethesda, MD 20814
Telephone: 301-656-2707
Facsimile: 301-961-6525
dbregman@bregmanlaw.com
ghervey@bregmanlaw.com

Counsel for Steven R. Perles, Perles Law Firm,
P.C., and Fay and Perles FSIA Litigation
Partnership




                                             2
